Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 
Response to the arguments and amendment:-

Claims 1-4 are pending.
Claim Rejections - 35 USC § 103
The rejection of claims 1-4 were rejected under 35 USC 103 over Gharda et al WO 2013/098836 and JP53-000228 (1978) to Shimada Keisin et al. 
Applicants have provided an affidavit to show unexpected results. 
The affidavit  shows  a compound from Gharda  eg. 5, directly linked and sample  A example 4, with CH2 linkage  and it shows that the brightness is better for Sample A.

1) It should be noted applicants compound D has  a lower brightness. Also compound D has a  ‘Cl” and  sample A does not. 

2) If we were to compare the Gharda compound with the Y138, both have the same orientation, on e is a monomer the other is a dimer,  

    PNG
    media_image1.png
    197
    174
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    181
    209
    media_image2.png
    Greyscale
 the brightness is nearly the same but the film thickness is much higher. 

Therefore a dimer would be expected to have a better film thickness. 


So it would be expected that compound D is better in brightness than Gharda compound, with a better thickness than the monomer. 

 Comparing the two monomers Y138 and JP228, it is clear that the JP 228 orientation has a better film thickness keeping the brightness nearly the same. So it is clear the bonding changes the brightness and the orientation does change the film thickness. Therefore modifying these would have expected to change the brightness/ thickness.
The results shown in the affidavit are therefore does not show that the compound is unexpectedly better. 
The arguments and the affidavit is not convincing and the rejection is maintained. 
Conclusion
Claims 1-4 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 5, 2021.